Case: 1:20-cv-02241-PAG Doc #: 1-1 Filed: 10/05/20 1 of 12. PageID #: 4


                                                        REDACTED



  EXHIBIT A
Case: 1:20-cv-02241-PAG Doc #: 1-1 Filed: 10/05/20 2 of 12. PageID #: 5
            Case: 1:20-cv-02241-PAG Doc #: 1-1 Filed: 10/05/20 3 of 12. PageID #: 6




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                              Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                             September 2,2020 12:26


                                          By: DENNIS R. FOGARTY 0055563

                                                Confirmation Nbr. 2064076



  FREDERICK MEANS                                                           CV 20 936769

           vs.
                                                                  Judge: HOLLIE L. GALLAGHER
  CUSTOM PRODUCTS CORPORATION




                                                     Pages Filed: 9




Electronically Filed 09/02/2020 12:26 / / CV 20 936769 / Confirmation Nbr. 2064076 / CLCR1
            Case: 1:20-cv-02241-PAG Doc #: 1-1 Filed: 10/05/20 4 of 12. PageID #: 7




                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY, OHIO

      FREDERICK MEANS                                       )   CASE NO.
      817 Northfield Road                                   )
      Bedford, OH 44146                                     )
                                                            )
                                Plaintiff                   )   JUDGE
                                                            )
      v.                                                    )
                                                            )
      CUSTOM PRODUCTS CORPORATION                           )   COMPLAINT
      7100 Cochran Road                                     )
      Glenwillow, OH 44139                                  )   (Jury Demand Endorsed Herein)
                                                            )
                                Defendant                   )
                                                            )

             Now comes Plaintiff Frederick Means (“Plaintiff’), by and through counsel, and for his

     Complaint against Defendant Custom Products Corporation (“Defendant”), states as follows:

                                   PARTIES, JURISDICTION, AND VENUE

              1.      Plaintiff is an individual residing in Bedford, Ohio, Cuyahoga County.

             2.       Defendant is a corporation organized under the laws of the State of Ohio with its

     principal place of business in Glenwillow, Ohio, Cuyahoga County, Ohio.

              3.      Pursuant to Civ. R. 3, venue is proper in Cuyahoga County, Ohio as this is the place

     where Defendant has its principal place of business, and the activities giving rise to the allegations

     in this Complaint occurred, in part, in Cuyahoga County, Ohio.

             4.       This Court has personal jurisdiction over this matter as the Defendant is domiciled

     in Ohio and the amount in controversy exceeds $25,000.00.




Electronically Filed 09/02/2020 12:26 / / CV 20 936769 / Confirmation Nbr. 2064076 / CLCR1
            Case: 1:20-cv-02241-PAG Doc #: 1-1 Filed: 10/05/20 5 of 12. PageID #: 8



              5.      This action is brought pursuant to the Americans With Disabilities Act of 1990, 42

     U.S. Code §12101, Ohio Civil Rights Act R.C. 4112 et seq., the Family Medical Leave Act, 29

     U.S.C. §2601 etseq. and Title VII of the Civil Rights Act.

              6.      Defendant is an employer as that term is defined in the OCRC, the ADA, the FMLA

     and Title VII.

              7.      Plaintiff is an employee as the term is defined in the OCRA, the ADA, the FMLA

     and Title VII.

              8.      Plaintiff began working for Defendant on or around May 2016.

              9.      Plaintiff was employed by Defendant as a maintenance technician.

              10.     Plaintiff is African American

              11.     Plaintiff is over forty and a member of a protected class.

              12.     Plaintiff was competent is his position performing all the normal functions of his

     position and trained other maintenance technicians.

              13.      In 2017, Plaintiff sustained an on the job injury to his back at L4-L5. This injury

     resulted in neurological deficit aka drop foot.

              14.     After the injury, Plaintiff requested intermittent FMLA to attend treatment and to

     be absent during flare-ups.

              15.     As a result of the neurological impairment, Plaintiff's neurosurgeon prepared the

     FMLA document “Certificate of Health Care Provider for Employees Serious Health Condition.”

     This form was faxed once a year to Defendant.

              16.     Plaintiffs neurologist sent the last Certification to Defendant on February 8, 2020.

     The certification set forth the following:

                      a.      Dates in which Plaintiff received treatment



                                                              -2-
Electronically Filed 09/02/2020 12:26 / / CV 20 936769 / Confirmation Nbr. 2064076 / CLCR1
            Case: 1:20-cv-02241-PAG Doc #: 1-1 Filed: 10/05/20 6 of 12. PageID #: 9



                      b.       Plaintiff will need treatment at least twice per year.

                      c.       Plaintiff's condition will cause episodic flare-ups periodically that will

     prevent the employee from performing job functions.

                      d.       It will be medically necessary for Plaintiff to be absent from work during

     the flare-ups

              17.     Plaintiff used his PTO and sick time for use in taking his intermittent FMLA.

              18.     On or around April 8, 2020, Plaintiff experienced a flare-up and could not move.

     As a result, around 5:00 am, called into Defendant’s call-off line and called off.

              19.     From January 1, 2020 through April 8, 2020, Plaintiff had used PTO and his sick

     time for all of intermittent FMLA which included 46.00 hours (5 days and 6 hours) of his vacation

     time and 24.00 hours (3) of his sick time.

             20.      James and Michael were also maintenance technicians.

             21.      Plaintiff trained both James and Michael.

             22.      Both James and Michael are Caucasian.

             23.      Both James and Michael are significantly younger than Plaintiff and not part of a

     protected class.

             24.      After calling off on April 8, 2020, he received a telephone call around 1:30 p.m.

     from Defendant’s Human Resources Department advising him they were restructuring the

     company and advised him that he was being terminated.

             25.      Neither James nor Michael were terminated.

             26.      Both James and Michael had been employed by Defendant less than a year when

     Plaintiff was terminated.




                                                              -3-
Electronically Filed 09/02/2020 12:26 / / CV 20 936769 / Confirmation Nbr. 2064076 / CLCR1
           Case: 1:20-cv-02241-PAG Doc #: 1-1 Filed: 10/05/20 7 of 12. PageID #: 10



               27.    Defendant presented Plaintiff with a separation and release agreement wherein it

     unlawfully attempted to have Plaintiff waive his rights to further Worker's Compensation benefits.

               28.    Plaintiffs employment was unlawfully terminated as a result of his race, age,

     disability/medical condition and/or as a result of taking intermittent FMLA due to his

     disability/medical condition

               COUNT I: VIOLATION OF AMERICANS WITH DISABILITIES ACT

               29.    Plaintiff restates and realleges the foregoing allegations and incorporates them by

     reference as if fully set forth herein.

               30.    Plaintiff is a “qualified individual” within the meaning of 42 U.S. Code § 12111(8)

     with respect to his work for Defendant, as he would have been capable of performing the essential

     functions of the positions he held and desired to hold with Defendant with or without reasonable

     accommodation.

               31.    Plaintiff s injury to his back constituted a maj or physical/neurological impairment

     that substantially limited his ability to walk and work during flare-ups which are major life

     activities. Thus, Plaintiff’s injury constituted a disability within the meaning of 42 U.S.C. § 12101

     et seq.

               32.    Defendant engaged in unlawful discrimination against Plaintiff within the meaning

     of 42 U.S.C.A. § 12112 by terminating Plaintiff based on his disability.

               33.    Plaintiff has suffered, is suffering, and will continue to suffer injury and monetary

     damage, emotional distress and other damages in excess of $25,000 as a result of Defendant's

     discriminatory practices.




                                                              -4-
Electronically Filed 09/02/2020 12:26 / / CV 20 936769 / Confirmation Nbr. 2064076 / CLCR1
           Case: 1:20-cv-02241-PAG Doc #: 1-1 Filed: 10/05/20 8 of 12. PageID #: 11



     COUNT II: UNLAWFUL DISCRIMINATION BASED ON DISABILITY UNDER OHIO
                             CIVIL RIGHTS ACT

              34.     Plaintiff restates and realleges the foregoing allegations and incorporates them by

     reference as if fully set forth herein.

              35.     Plaintiff's back injury and drop foot renders him an individual with a disability as

     that term is defined in R.C. § 4112.01(A)(13).

              36.     On April 8, 2020, Defendant terminated Plaintiff without just cause because of his

     disability in violation of R.C. § 4112.02(A).

              37.     Defendant discriminated against Plaintiff in the terms, conditions, and privileges of

     his employment because of his disability in violation of R.C. § 4112.02(A).

              38.     As a direct result of the foregoing, Plaintiff sustained and continues to sustain lost

     wages, lost employment opportunities, lost benefits and other monies and compensation, and other

     damages in an amount in excess of $25,000.

           COUNT III: RETALIATION UNDER THE FAMILY MEDICAL LEAVE ACT

              39.     Plaintiff restates and realleges the foregoing allegations and incorporates them by

     reference as if fully set forth herein.

             40.      The time Plaintiff took off from work as a result of his back injury/neurological

     impairment qualified as an FMLA leave of absence in accordance with 29 USC 2612.

             41.      Defendant’s conduct of terminating Plaintiff after taking FMLA leave violates the

     FMLA and constitutes retaliation.

             42.      Plaintiff has suffered, is suffering, and will continue to suffer injury and monetary

     damages as a result of Defendant’s discriminatory practices.




                                                              -5-
Electronically Filed 09/02/2020 12:26 / / CV 20 936769 / Confirmation Nbr. 2064076 / CLCR1
           Case: 1:20-cv-02241-PAG Doc #: 1-1 Filed: 10/05/20 9 of 12. PageID #: 12



             43.      As a direct result of the foregoing, Plaintiff sustained and continues to sustain lost

     wages, lost employment opportunities, lost benefits and other monies and compensation, as well

     as incurring attorney fees and costs to protect his rights, all to his damage.

                                    COUNT IV: RACE DISCRIMINATION

             44.      Plaintiff restates and realleges the foregoing allegations and incorporates them by

     reference as if fully set forth herein.

             45.      Throughout his employment with Defendant, Plaintiff was fully competent to

     perform his essential job duties as a maintenance technician.

             46.      Defendant treated Plaintiff differently than other similarly situated, non-African

     American employees based on his African American race.

             47.      Pursuant to Ohio Revised Code 4112 et seq., it is an unlawful discriminatory

     practice to “discharge without just cause, to refuse to hire, or otherwise to discriminate against [an

     employee] with respect to hire, tenure, terms, conditions, or privileges of employment, or any

     matter directly or indirectly related to employment” based on an employee’s race.

             48.      Defendant violated Ohio Revised Code 4112 et seq. by discriminating against

     Plaintiff due to his race, African American.

             49.      As a direct and proximate cause of Defendant’ unlawful conduct, Plaintiff has

     suffered and will continue to suffer damages including but not limited to economic damages,

     emotional pain and suffering, and other losses in an amount exceeding $25,000.

              50.     Defendant’ conduct was intentional, malicious, willful, and in complete and

     conscious disregard for Plaintiff’s legal rights entitling Plaintiff to punitive damages.




                                                              -6-
Electronically Filed 09/02/2020 12:26 / / CV 20 936769 / Confirmation Nbr. 2064076 / CLCR1
          Case: 1:20-cv-02241-PAG Doc #: 1-1 Filed: 10/05/20 10 of 12. PageID #: 13



                          COUNT V: WRONGFUL TERMINATION BASED ON RACE
                                        DISCRIMINATION

              51.     Plaintiff restates and realleges the foregoing allegations and incorporates them by

     reference as if fully set forth herein.

              52.     On April 8, 2020, Defendant terminated Plaintiff without cause.

              53.     Defendant violated Ohio Revised Coded 4112 et seq by terminating Plaintiff based

     on his race.

              54.     Defendant treated Plaintiff differently than other similarly situated, non-African

     American employees based on his African American race.

              55.     As a direct and proximate cause of Defendant’s unlawful conduct, Plaintiff has

     suffered and will continue to suffer damages including but not limited to economic damages,

     emotional pain and suffering, and other losses in an amount exceeding $25,000.

              56.     Defendant’s conduct was intentional, malicious, willful, and in complete and

     conscious disregard for Plaintiff’s legal rights entitling Plaintiff to punitive damages.

                                           COUNT VI: AGE DISCRIMINATION

              57.     Plaintiff restates and realleges the foregoing allegations and incorporates them by

     reference as if fully set forth herein.

              58.     Plaintiff is over the age of 40 and therefore a member of a protected class.

              59.     Plaintiff was terminated in violation of Ohio Revised Code 4112 et seq.

              60.     Plaintiff was very qualified for his position as a maintenance technician.

              61.     Plaintiff successfully performed the duties and responsibilities of his position.

              62.     Defendant did not terminate two Caucasian men who were significantly younger

     and less qualified than Plaintiff.




                                                              -7-
Electronically Filed 09/02/2020 12:26 / / CV 20 936769 / Confirmation Nbr. 2064076 / CLCR1
          Case: 1:20-cv-02241-PAG Doc #: 1-1 Filed: 10/05/20 11 of 12. PageID #: 14



              63.     As a direct and proximate cause of Defendant’s unlawful conduct, Plaintiff has

     suffered and will continue to suffer damages including but not limited to economic damages,

     emotional pain and suffering, and other losses in an amount exceeding $25,000.

              64.     Defendant’s conduct was intentional, malicious, willful, and in complete and

     conscious disregard for Plaintiff’s legal rights entitling Plaintiff to punitive damages.

                                    COUNT VII: EMOTIONAL DISTRESS

              65.     Plaintiff restates and realleges the foregoing allegations and incorporates them by

     reference as if fully set forth herein.

              66.     Based on the extreme and outrageous conduct of the Defendant as detailed above

     and based on the physical injuries suffered by Plaintiff while in the employ of the Defendant,

     Plaintiff suffered extreme emotional distress, anxiety and depression.

              67.     As a result of this condition, Plaintiff has in the past and continues to receive regular

     treatment for such emotional condition caused at the hands of the Defendant’s behavior. Based on

     the foregoing, Plaintiff has suffered and will continue to suffer from emotional distress as a result

     of these events for which he is entitled to compensation.

             WHEREFORE, Plaintiff requests the following relief be awarded in his favor and against

     Defendant:

              a.      Damages in excess of $25,000, the full amount of which will be proven at trial,

     including back pay, front pay, benefits, overtime compensation.

             b.       Damages including non-economic damages as a result of the extreme and

     outrageous conduct of the Defendant directly and proximately causing emotional distress and other

     injuries for which evidence will be produced at trial;

              c.      Court costs, expenses, and reasonable attorney fees.



                                                              -8-
Electronically Filed 09/02/2020 12:26 / / CV 20 936769 / Confirmation Nbr. 2064076 / CLCR1
          Case: 1:20-cv-02241-PAG Doc #: 1-1 Filed: 10/05/20 12 of 12. PageID #: 15



              d.      Punitive Damages

              e.      Liquidated damages pursuant to the FMLA; and

              d.      For such other and further relief as the Court may deem just and proper.

                                                       JURY DEMAND

             Pursuant to the Ohio Rules of Civil Procedure, Plaintiff demands a trial by jury on any and

     all issues set forth in this Complaint to the maximum number of jurors permitted by law.

                                                         Respectfully submitted,

                                                          /s/Dennis R. Fogarty___________
                                                         DENNIS R. FOGARTY (0055563)
                                                         DAVIS & YOUNG
                                                         29010 Chardon Road
                                                         Willoughby Hills, OH 44092
                                                         Ph: (216) 348-1700
                                                         Fax: (216) 621-0602
                                                         E-mail: dfogarty@davisyoung.com
                                                         Attorney for Plaintiff




                                                              -9-
Electronically Filed 09/02/2020 12:26 / / CV 20 936769 / Confirmation Nbr. 2064076 / CLCR1
